 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDIf employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, 881 U.S.Courthouse and Federal Office Building, 219 South Dearborn Street, Chicago,Illinois,Telephone No. 828-7572.L & S Construction Company,Inc. and Metropolitan D. C. Paving,Highway and Construction Materials Council,Petitioner.CaseNo. 5-RC-5194.November 2,1965DECISION AND ORDERUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, as amended, a hearing was held before Hearing OfficerM. Louise Felton.The Hearing Officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Thereafter,the Employer filed a brief in support of its position.Pursuant to the provisions of Section 3 (b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthis case to a three-member panel [Members Fanning, Brown, andZagoria].Upon the entire record in this case, the Board finds :1.The Employer contends that it does not meet the Board's stand-ards for assertion of jurisdiction.L & S Construction Company is aMaryland corporation wholly owned by A. H. Smith. Its headquartersand place of business are located, together with other A. H. Smithenterprises, in a large complex of facilities at Branchville, Maryland.The Company is engaged in the construction and installation of curbsand gutters, and the performance of grading operations and similartasks in the construction of roads.During the past year, the Com-pany's purchases from outside the State of Maryland amounted to lessthan $50,000.Work performed outside the State was minimal, butduring the past year L & S received in excess of $50,000 for servicesperformed in the construction of several Federal, State, and countyhighways within the State of Maryland. The Board has long held thatconstruction of intrastate and State highways affects commerce withinthe meaning of the Act, and services so rendered are considered as hav-ing been performed for an instrumentality of interstate commerce.'Under these circumstances, we find that the Employer's operationssatisfy the Board's nonretail jurisdictional requirements and it willeffectuate the policies of the Act to assert jurisdiction herein.2'InternationalHod Carriers',Building and Common Laborers'Union of America, Lo-cal 894, AFL-CIO, (ThorpeConstructionCompanyandLomeloConstruction Company),148 NLRB 55;Spears-Dehner, Inc.,139 NLRB922, 923;Mohican Trucking Company,131 NLRB 1174, 1175;MadisonCounty ConstructionCo.,115 NLRB 701.2SeeSiemonsMailing Service,122 NLRB 81.155 NLRB No. 49. L & S CONSTRUCTION COMPANY, INC.5252.The labor organization involved claims to represent employees ofthe Employer .33.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act, for the followingreasons:Petitioner is seeking a unit of production and maintenance employ-ees, including truckdrivers, limited to the L & S employees. Employercontends that the sole appropriate unit is a single unit of all the employ-ees employed by the several A. H. Smith operations working withinthe Branchville installations.L & S shares the Branchville locationwith A. H. Smith Company, liquid asphalt division; A. H. Smith Com-pany, sand and gravel division; and the Patuxent Sand Company,Inc.A. H. Smith is the sole owner of A. H. Smith Company and thesole shareholder of Patuxent Sand Company, Inc., and L & S. ThePetitioner's proposed unit would be composed of roughly 100 employ-ees while that suggested by the Employer has over 400 employees.4Each company maintains separate offices, storage buildings, andother facilities on the grounds.A. H. Smith has an office within thecompound from which he exercises control over the entire operation,including the setting of labor relations policy.Although each com-pany has a separate telephone number, there is a central telephoneswitchboard for the entire installation.There is a radio dispatcherand two-way radio communications serving all the operations.Eachcompany has its own office located near its own facilities, but there isone office manager who supervises all the clerical operations.A creditmanager is located in the L & S office and is on the L & S payroll;however, he serves all the other companies.All checks are signed byA. H. Smith and all mail comes to Smith's office for distribution tothe other companies.Guards and watchmen on the A. H. Smith pay-roll serve the entire installation.A. H. Smith's approval is requiredon major purchase orders.L & S is separately incorporated. It maintains its own records andits own office on the grounds and pays its own separate income tax. Ithas its own equipment which is periodically used on projects for someof the other Smith companies.However, in such cases or when theequipment is used for repair work on the Branchville yards, L & S bills8We note that we have found Petitioner to be a labor organization under the Act in apriormatter.Contee Sand and Gravel Company, Inc.,Case No. 5-RC-3446 (not pub-lished in NLRB volumes). The employer has objected to the Hearing Officer's rejectionof its offer of proof regarding certain evidence that it claimed would tend to reflect onPetitioner's status as a labor organization under the Act. In view of our dismissal ofthe Petition, we find it unnecessary to pass on this ruling.* Since the entire operation is primarily engaged in roadbuilding, the work is seasonaland employment fluctuatesin responseto the requirements of the specific projects underway at any given time. 526DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe other company for services rendered. L & S is under the immediatecontrol of A. Meyers, its president and general manager.Meyers iscompensated on the basis of a percentage of the Company's profit.Consequently, L & S is also billed by Smith for any services it receivesfor its share of the Branchville utilities. In this connection, L & Spurchases about 80 percent of its concrete and much of its sand andgravel from A. H. Smith but obtains other materials elsewhere.Fifty percent of the L & S work force is composed of workers in thecategory of "laborers" and the balance of its employees include truck-drivers, concrete form setters and finishers, bricklayers, pipelayers,equipment operators, and mechanics.L & S employees are paid bycheck from L & S and their time is kept by L & S foremen. The L & Sfacilities at Branchville are located near those of liquid asphalt divi-sion and the employees of both companies share the same parking lot .5Mechanics from L & S work on certain equipment in the yard thatbelongs to some of the other companies and L & S equipment is parkedin the same lot as that of some of the others.There is some transfer of employees.Thus, on occasions when L & Shas been unable to meet Government qualifications as a subcontractoron a Smith project, L & S employees have been transferred to the Smithcompany payroll and performed their functions as employees of A. H.Smith.A flexible method of seniority is employed which recognizesan employee's prior service with other Smith companies in the eventof a layoff.On the job, L & S works in close conjunction with the other Smithcompanies. For example, on a given project, L & S would excavate,grade, and place a gravel base for the road and install the curbs andgutters.As noted, it would obtain much of its material from A. H.Smith, sand and gravel division, or Patuxent Sand Company. On thesame project and within the same general area, A. H. Smith, liquidasphalt division, or asphalt division would be putting down the vari-ous road surfaces.Although many of liquid asphalt division's em-ployees perform jobs peculiar to the material which is that company'smajor product, about 50 percent of its employees are classified as"laborers" and, when a road is being constructed, do work similar tothat performed by the L & S laborers on the same job. There iscommon overall supervision on the job either by Meyers, one of theother officers, or A. H. Smith himself. Although not frequently exer-cised, it is recognized that any supervisor on any one of the Smithprojects has the authority to take any necessary disciplinary actionagainst an employee of another Smith company.5 Although most of the L & S work is conducted at outlying jobsites, about 50 percentof the employees report to Branchville in the morning either for duties at the Branchvillefacility or for transportation to the job. PEPSI COLA BOTTLERS OF MIAMI, INC.527There was testimony that, in addition to acting as subcontractor forA. H. Smith Company, L & S has made contracts in its own name.However, such contract bids were apparently made only after consulta-tion with the other Smith companies and as part of a coordinated bidsubject to A. H. Smith's control.On the basis of the entire record in this case, particularly the com-mon ownership, centralized control of labor relations, and the inter-relation of operations, we find that the Employer and the other A. H.Smith enterprises at Branchville, Maryland, are a single employer forunit purposes.We further find that employees of L & S share similarworking conditions and facilities with the employees of the otherSmith companies, particularly those of liquid asphalt division; areunder the same administrative control; and engage in intercompanytransfer.Accordingly, as L & S is so physically and functionally inte-grated with the other Smith companies and as its employees have sucha substantial community of interest with the employees of the othercompanies located at Branchville ,6 we find the unit of L & S employeessought by Petitioner is inappropriate and hereby dismiss the petition.1[The Board dismissed the petition.]6While we recognize that the record facts are incomplete in this respect, it is possible,in view of what appears to be close coordination between their respective work crews onconstruction projects and integration of their facilities at the Branchville site, that acombined unit of employees of L & S and liquid asphalt division might be appropriate.However,no party sought such a unit and this issue was therefore not litigated.7SeeHalstead & MitchellCo., 151 NLRB 1460.Pepsi Cola Bottlers of Miami,Inc.andGeneral Sales Drivers &Allied Employees Union,Local Union No. 198, affiliated withInternational Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America.Cases Nos. 12-CA-2805 and12-CA-2999.November 3,1965DECISION AND ORDEROn May 26,1965, Trial Examiner Thomas S. Wilson issued his Deci-sion in the above-entitled proceeding, finding that Respondent hadengaged in and was engaging in certain unfair labor practices and rec-ommending that it case and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the General Counsel filed exceptionsto the Trial Examiner's Decision and Respondent filed a brief in sup-port of its exceptions.155 NLRB No. 50.